United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1090
                                     ___________

Ahmed Mohammed Ajaj,                  *
                                      *
             Appellant,               *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Communications Data Services, Inc.; * Southern District of Iowa.
United States of America; Malcolm     *
Netburn; Michael Atwood; Karla        * [UNPUBLISHED]
Butler; Harley Lappin; Federal Bureau *
of Prisons; John Doe, #1; John Doe,   *
#2; John Doe, #3; John Doe, #4,       *
                                      *
             Appellees.               *
                                 ___________

                              Submitted: August 3, 2011
                                 Filed: August 8, 2011
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ahmed Ajaj appeals the district court’s1 order dismissing his civil rights action,
in part without prejudice. Having carefully reviewed the record, we conclude that
dismissal was proper for the reasons the district court stated. See 8th Cir. R. 47B.

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
We further conclude that the district court did not abuse its discretion in declining to
appoint Ajaj counsel. See Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996).
Accordingly, we affirm the judgment and deny as moot Ajaj’s pending motions.
                      ______________________________




                                          -2-